UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-12697 BPZ RESOURCES,INC. (Exact Name of Registrant as Specified in Its Charter) Texas 33-0502730 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Office) Registrant’s Telephone Number,Including Area Code:(281) 556-6200 N/A (Former Name, Former Address and Former Fiscal Year,If Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of July 31, 2012, there were 116,333,080 shares of common stock, no par value, outstanding. TABLE OF CONTENTS PARTI Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 49 PARTII Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 6. Exhibits 50 SIGNATURES 2 PARTI Item 1. Financial Statements BPZ Resources,Inc. and Subsidiaries Consolidated Balance Sheets (In thousands) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Income taxes receivable Value added tax receivable Inventory Prepaid and other current assets Total current assets Property, equipment and construction in progress, net Restricted cash Other non-current assets Investment in Ecuador property, net Deferred tax asset Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Other liabilities Accrued interest payable Derivative financial instruments 7 Current maturity of long-term debt and capital lease obligations Total current liabilities Asset retirement obligation Derivative financial instruments - Long-term debt and capital lease obligations, net Total long-term liabilities Commitments and contingencies (Note 18 and 19) Stockholders’ equity: Preferred stock, no par value, 25,000 authorized; none issued and outstanding - - Common stock, no par value, 250,000 authorized; 116,319 and 115,910 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 BPZ Resources,Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Net revenue: Oil revenue, net $ Other revenue 2 80 Total net revenue Operating and administrative expenses: Lease operating expense General and administrative expense Geological, geophysical and engineering expense Depreciation, depletion and amortization expense Standby costs Other expense - - Total operating and administrative expenses Operating income (loss) ) ) Other income (expense): Loss from investment in Ecuador property, net ) Interest expense ) Loss on extinguishment of debt ) - ) - Gain (loss) on derivatives ) ) Interest income 7 2 10 Other income (expense) Total other expense, net ) Income (loss) before income taxes ) ) ) Income tax expense (benefit) ) ) Net income (loss) $ ) $ $ ) $ ) Basic net income (loss) per share $ ) $ $ ) $ ) Diluted net income (loss) per share $ ) $ $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 BPZ Resources,Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (In thousands) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Stock-based compensation Depreciation, depletion and amortization Amortization of investment in Ecuador property 94 94 Deferred income taxes ) Loss on extinguishment of debt - Amortization of discount and deferred financing fees Unrealized (gain) loss on derivatives ) Changes in operating assets and liabilities: Decrease in accounts receivable Decrease in value added tax receivable (Increase) decrease in inventory ) Increase in other assets ) ) Increase in income taxes receivable ) ) Decrease in accounts payable ) ) Increase in accrued liabilities Increase (decrease) in other liabilities ) 90 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Property and equipment additions ) ) Increase in restricted cash - ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings Repayments of borrowings ) ) Deferred loan fees ) ) Proceeds from exercise of stock options, net - Proceeds from sale of common stock, net 47 (5 ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for: Interest $ $ Income tax Non — cash items: Depletion allocated to production inventory Depreciation on support equipment capitalized to construction in progress 5 Gain on capital lease repayment capitalized to property and equipment - The accompanying notes are an integral part of these consolidated financial statements. 5 BPZ Resources,Inc. and Subsidiaries Notes To Consolidated Financial Statements (Unaudited) Note 1 - Basis of Presentation and Significant Accounting Policies Organization BPZ Resources,Inc., (together with its subsidiaries, collectively referred to as the “Company” or “BPZ” unless the context requires otherwise) a Texas corporation, is based in Houston, Texas with offices in Lima, Peru and Quito, Ecuador. The Company is focused on the exploration, development and production of oil and natural gas in Peru, and to a lesser extent, Ecuador. The Company also intends to utilize part of its planned future natural gas production as a supply source for the complementary development of a gas-fired power generation facility which is expected to be wholly- or partially-owned by the Company. The Company maintains a subsidiary, BPZ Exploración& Producción S.R.L. (“BPZ E&P”), registered in Peru through its wholly-owned subsidiary BPZ Energy,LLC, a Texas limited liability company, formerly BPZ Energy,Inc. and its subsidiary BPZ Energy International Holdings, L.P., a British Virgin Islands limited partnership.Currently, the Company, through BPZ E&P, has exclusive rights and license contracts for oil and gas exploration and production covering a total of approximately 2.2 million acres, in four blocks, in northwest Peru. The Company’s license contracts cover 100% ownership of the following properties: Block Z-1 (0.6 million acres), Block XIX (0.5 million acres), Block XXII (0.9 million acres) and Block XXIII (0.2 million acres). The Block Z-1 contract was signed in November2001, the Block XIX contract was signed in December2003 and the Blocks XXII and XXIII contracts were signed in November2007.Generally, according to the Organic Hydrocarbon Law No.26221 and the regulations thereunder (the “Organic Hydrocarbon Law” or “Hydrocarbon Law”), the seven-year term for the exploration phase can be extended in each contract by up to an additional three years to a maximum of ten years. However, specific provisions of each license contract can vary the exploration phase of the contract as established by the Hydrocarbon Law. The license contracts require the Company to conduct specified activities in the respective blocks during each exploration period in the exploration phase. If the exploration activities are successful, the Company may decide to enter the exploitation phase and the total contract term can extend up to 30 years for oil exploration and production and up to 40 years for gas exploration and production. In the event a block contains both oil and gas, as is the case in the Company’s Block Z-1, the 40-year term may apply to oil exploration and production as well. Additionally, through its wholly-owned subsidiary, SMC Ecuador Inc., a Delaware corporation, and its registered branch in Ecuador, the Company owns a 10% non-operating net profits interest in an oil and gas producing property, Block 2, located in the southwest region of Ecuador (the “Santa Elena Property”). The agreement covering the property extends through May2016. The Company is in the process of developing its Peruvian oil and natural gas reserves. The Company placed the Corvina field into commercial production in November2010.The Company is currently in the process of fabricating a new platform in the Corvina field to further enhance its production profile.The Company is also in the initial stages of appraising, exploring and developing its potential oil and natural gas reserves from the A platform in the Albacora field of Block Z-1.The Company began producing from the A-14XD well in December2009, and began selling oil from the A-14XD well under a well testing program during the second quarter of 2010. The Company has installed all of the equipment necessary for the reinjection of gas and water at the Albacora platform, completed tie-ins and tested the equipment, and is working on the final environmental permit to start commercial production in Albacora.In the meantime, the Company has obtained a permit that allows it to flare gas from the A-14XD, A-13E and A-9G wells until December 28, 2012.Additionally, the Company’s activities in Peru include (i) analysis and evaluation of technical data on its properties, (ii) preparation of the development plans for the properties, (iii) meeting requirements under the license contracts, (iv) procuring equipment for an extended drilling campaign, (v) obtaining all necessary environmental, technical and operating permits, (vi) optimizing current production, (vii) conducting seismic surveys, (viii) and obtaining preliminary engineering and design of the power plant and gas processing and delivery facilities. On April 27, 2012, the Company and Pacific Rubiales Energy Corp. (together with its subsidiaries, collectively “Pacific Rubiales”) executed a Stock Purchase Agreement (“SPA”) under which the Company formed an unincorporated joint venture relationship with Pacific Rubiales to explore and develop the offshore Block Z-1 located in Peru.Pursuant to the SPA, Pacific Rubiales agreed to pay $150.0 million for a 49% participating interest in Block Z-1 and agreed to fund $185.0 million of the Company’s share of capital and exploratory expenditures in Block Z-1 from the effective date of the SPA, January 1, 2012.In order to finalize the joint venture, Peruvian governmental approvals are needed to allow Pacific Rubiales to become a party to the Block Z-1 License Contract.Until the required approvals are obtained, Pacific Rubiales has agreed to provide the Company these and other funds as loans to continue to fund the Company’s Block Z-1 capital and exploratory activities.See Note 18, “Commitments and Contingencies,” for further information related to the Company’s new joint venture. 6 Basis of Presentation and Principles of Consolidation The accompanying consolidated financial statements of BPZ Resources, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP” or “U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations. The unaudited consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the interim periods presented on a basis consistent with the annual audited consolidated financial statements.All such adjustments are of a normal, recurring nature. All significant transactions between BPZ and its consolidated subsidiaries have been eliminated. Certain prior period amounts have been reclassified to conform to current year presentation. Results of operations for interim periods are not necessarily indicative of the results of operations that may be expected for the entire year. The balance sheet at December31, 2011 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. These interim consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2011. Use of Estimates The preparation of the consolidated financial statements in accordance with U.S. GAAP requires management to make certain estimates and assumptions. These estimates and assumptions affect the reported amounts of assets, liabilities, revenues and expenses in the consolidated financial statements, and the disclosure of contingent assets and liabilities. Actual results could differ from these estimates. Estimates of crude oil reserves are the most significant of the Company’s estimates. All of the reserves data in this Form 10-Q are estimates. Reservoir engineering is a subjective process of estimating underground accumulations of crude oil and natural gas. There are numerous uncertainties inherent in estimating quantities of proved crude oil and natural gas reserves. The accuracy of any reserves estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. As a result, reserves estimates may be different from the quantities of crude oil and natural gas that are ultimately recovered. Other items subject to estimates and assumptions include the carrying amounts of property and equipment, asset retirement obligations, derivatives and deferred income tax assets. Management evaluates estimates and assumptions on an ongoing basis using historical experience and other factors, including the current economic and commodity price environment.Current credit market conditions combined with volatile commodity prices have resulted in increased uncertainty inherent in such estimates and assumptions.As future events and their effects cannot be determined accurately, actual results could differ significantly from management’s estimates. Summary of Significant Accounting Policies The Company has provided a summary discussion of significant accounting policies, estimates and judgments in Note 1 to the Notes to Consolidated Financial Statements included in its Annual Report on Form10-K for the year ended December31, 2011.These interim financial statements should be read in conjunction with the consolidated audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2011. Recent Accounting Pronouncements In December 2011, the FASB issued guidance that requires that an entity disclose information about offsetting and related arrangements to enable users of the Company’s financial statements to understand the effect of those arrangements on the Company’s financial position.The guidance is effective for annual periods beginning on or after January 1, 2013.The Company is currently evaluating the provisions of this guidance and assessing the impact, if any, it may have on the Company’s financial position and results of operations. Note 2 — Value Added Tax Receivable Value-added tax (referred to as “IGV” in Peru) is generally imposed on goods and services at a rate of 18% effective March 2011 and 19% in previous periods. 7 Peru currently has an IGV early recovery program for oil and gas companies during the exploration phase. Under this program,IGV paid on the acquisition of certain goods and services used directly in hydrocarbon exploration activities can be recovered prior to a commercial discovery taking place or the initiation of production and revenue billings. Because the Company has oil sales in the Corvina field which is in commercial production and in the Albacora field under a well testing program, it is no longer eligible for the IGV early recovery program.Accordingly, the Company is recovering its IGV receivable with IGV payables associated with oil sales under the normal IGV recovery process. Activity related to the Company’s value-added tax receivable for the six months ended June 30, 2012 and the year ended December31, 2011 is as follows: June 30, December 31, (in thousands) Value-added tax receivable as of the beginning of the period $ $ IGV accrued related to expenditures during period IGV reduced related to sale of oil during period ) ) Value-added tax receivable as of the end of the period $ $ Note 3 — Inventory Inventories consist primarily of crude oil, tubular goods, accessories and spare parts for production equipment, stated at the lower of average cost or market. The Company maintains crude oil inventories in storage vessels until the inventory quantities are at a sufficient level that the refinery in Talara will accept delivery. Oil inventory is stated at the lower of average cost or market value. Cost is determined on a weighted average basis based on production costs. Below is a summary of inventory as of June 30, 2012 and December31, 2011: June 30, December 31, (in thousands) Tubular goods, accessories and spare parts $ $ Crude oil Inventory $ $ June 30, December 31, Crude oil (barrels) Crude oil (cost per barrel) $ $ 8 Note 4 — Prepaid and Other Current Assets and Other Non-Current Assets Below is a summary of prepaid and other current assets as of June 30, 2012 and December31, 2011: June 30, December 31, (in thousands) Prepaid expenses and other $ $ Prepaid insurance Insurance receivable Restricted cash Prepaid and other current assets $ $ “Prepaid and other current assets” are primarily related to prepayments for drilling services, equipment rental, material procurement and deposits that are primarily rent deposits related to the Company’s offices in Houston and Peru. Prepaid insurance consists of premiums related to the Company’s operations as well as general liability and directors’ and officers’ insurance policies. The insurance receivable is related to an incident that occurred in the third quarter of 2011 where, while in the process of moving certain equipment from the A platform in Albacora to the CX-11 platform in Corvina using third parties, certain equipment was damaged.The Company expects to recover the receivable amount from either the third parties or its insurance carrier. The restricted cash is related in part to the current portion of the $40.0 million secured debt financing (the “$40.0 million secured debt facility”) entered into by the Company in Januaryof 2011 that requires the Company to establish a $2.0 million debt service reserve account during the first 18-month period.The restricted cash is also related to the current portion of the $75.0 million secured debt financing (the “$75.0 million secured debt facility”) entered into by the Company in Julyof 2011 that requires the Company to establish a $2.5 million debt service reserve account during the first 15-month period.For further information see Note 8, “Restricted Cash and Performance Bonds.” Below is a summary of other non-current assets as of June 30, 2012 and December31, 2011: June 30, December 31, (in thousands) Debt issue costs, net $ $ Other non-current assets $ $ “Other non-current assets” consist of direct transaction costs incurred by the Company in connection with its debt raising efforts.At June 30, 2012 and December 31, 2011, the Company had net debt issue costs of $6.3 million and $7.5 million, respectively. In connection with the prepayment made on the $75.0 million secured debt facility and the amendments to both the $75.0 million secured debt facility and $40.0 million secured debt facility in April 2012, the debt issue costs associated with those agreements were modified in accordance with ASC Topic 470 as follows: Prior to the $40.0 million prepayment on the $75.0 million secured debt facility, the original debt issue costs of $4.4 million had an unamortized balance of $2.8 million. Approximately 53% of the remaining debt issue costs related to the $75.0 million secured debt facility was expensed ($1.5 million) when the Company prepaid 53% of the principal balance in May 2012. In addition, the Company added $1.1 million of debt issue costs incurred with the fourth amendment to the remaining debt issue costs of $1.3 million as the amendment was not considered a substantial modification of debt.The $2.4 million of debt issue costs will be amortized to expense over the remaining term of the $75.0 million secured debt facility, ending in July 2015, using the effective interest method. Prior to the fourth amendment on the $40.0 million secured debt facility, the original debt issue costs of $1.5 million had an unamortized balance of $0.6 million.The Company added $0.8 million of debt issue costs incurred with the fourth amendment to the remaining unamortized debt issue costs of $0.6 million as the amendment was not considered asubstantial modification of debt.The $1.4 million of debt issue costs will be amortized to expense over the remaining term of the $40.0 million secured debt facility, ending in January 2015, using the effective interest method. 9 The Company incurred $4.8 million of original debt issue costs associated with $170.9 million of convertible notes due 2015 (the “2015 Convertible Notes”).The debt issue costs are being amortized over the life of the $170.9 million Convertible Notes, using the effective interest method. For the three and six months ended June 30, 2012, the Company amortized into interest expense $0.7 million and $1.6 million, respectively, of debt issue costs.For the three and six months ended June 30, 2011, the Company amortized into interest expense $0.4 million and $0.9 million, respectively, of debt issue costs. For further information regarding the Company’s debt, see Note 9, “Debt and Capital Lease Obligations.” Note 5 — Property, Equipment and Construction in Progress Below is a summary of property, equipment and construction in progress as of June 30, 2012 and December31, 2011: June 30, December 31, (in thousands) Construction in progress: Power plant and related equipment $ $ Platforms and wells Pipelines and processing facilities Other Producing properties (successful efforts method of accounting) Producing equipment Barge and related equipment Office equipment, leasehold improvements and vehicles Accumulated depletion, depreciation and amortization ) ) Property, equipment and construction in progress, net $ $ The Company follows the “successful efforts” method of accounting for its costs of acquisition, exploration and development of oil and gas properties. Under this method, oil and gas lease acquisition costs and intangible drilling costs associated with exploration efforts that result in the discovery of proved reserves and costs associated with development drilling, whether or not successful, are capitalized when incurred. Capitalized costs of producing crude oil and natural gas properties, along with support equipment and facilities, are amortized to expense by the unit-of-production method based on proved developed crude oil reserves on a field-by-field basis.Certain costs of exploratory wells are capitalized pending determinations that proved reserves have been found.Exploratory well costs continue to be capitalized if the well has found a sufficient quantity of reserves to justify its completion as a producing well and the Company is making sufficient progress assessing the reserves and the economic and operating viability of the project. If the determination is dependent upon the results of planned additional wells and required capital expenditures to produce the reserves found, the drilling costs will be capitalized as long as sufficient reserves have been found to justify completion of the exploratory well and additional wells are underway or planned.All costs related to unsuccessful exploratory wells are expensed when such wells are determined to be non-productive. Exploratory well costs capitalized greater than one year after completion of drilling were $13.0 million as of June 30, 2012, and December 31, 2011.The exploratory well costs relate to the CX11-16X gas well that was drilled in 2007, which tested sufficient quantities of gas and is currently shut-in until such time as a market is established for selling the gas.The Company plans to use the gas from the CX11-16X well for its gas-to-power project.See Note 18, “Commitments and Contingencies” for further information on the gas-to-power project. During the six months ended June30, 2012, the Company incurred capital expenditures of approximately $40.3million associated with its development initiatives for the exploration and production of oil and natural gas reserves and the complementary development of gas-fired power generation of electricity for sale in Peru. For the six months ended June 30, 2012, the Company incurred approximately $29.6 million related to costs incurred in the design and fabrication of the CX-15 platform and incurred $6.2 million for the development of and equipment for permanent production facilities. 10 The Company also added approximately $3.2 million of costs to the power plant, which primarily consisted of capitalized interest, and incurred approximately $1.3 million related to other capitalized costs. For the three and six months ended June 30, 2012, capitalized depreciation expense was an immaterial amount, and the Company capitalized $3.7 million and $6.7 million of interest expense, respectively, to construction in progress.For the same periods in 2011, the Company capitalized $0.1 million of depreciation expense, and $1.7 million and $4.4 million of interest expense, respectively, to construction in progress. For the three and six months ended June 30, 2012, the Company recognized $11.7 million and $23.2 million, respectively, of depreciation, depletion and amortization expense.For the same periods in 2011, the Company recognized $9.2 million and $19.3 million, respectively, of depreciation, depletion and amortization expense. Note 6 — Asset Retirement Obligation An obligation related to the future plug and abandonment of the producing oil wells in the Corvina and Albacora fields and the Pampa la Gallina well in Block XIX has been recorded in accordance with the provisions of Accounting Standard Codification (“ASC”) Topic 410, “Asset Retirement and Environmental Obligations.”ASC 410-20 requires that an asset retirement obligation (“ARO”) associated with the retirement of a tangible long-lived asset be recognized as a liability in the period in which it is incurred and becomes determinable. Under this method, when liabilities for dismantlement and abandonment costs, excluding salvage values, are initially recorded, the carrying amount of the related oil and natural gas properties is increased. The fair value of the ARO asset and liability is measured using expected future cash outflows discounted at the Company’s credit-adjusted risk-free interest rate. Accretion of the liability is recognized each period using the interest method of allocation, and the capitalized cost is depleted using the units of production method. Should either the estimated life or the estimated abandonment costs of a property change materially upon the Company’s periodic review, a new calculation is performed using the same methodology of taking the abandonment cost and inflating it forward to its abandonment date and then discounting it back to the present using the Company’s credit-adjusted-risk-free rate. The carrying value of the ARO is adjusted to the newly calculated value, with a corresponding offsetting adjustment to the asset retirement cost. Activity related to the Company’s ARO for the six months ended June 30, 2012 and the year ended December31, 2011 is as follows: June 30, December 31, (in thousands) ARO as of the beginning of the period $ $ Liabilities incurred during period - Accretion expense 45 Revisions in estimates during period - ) ARO as of the end of the period $ $ The 2011 revisions in estimates are due to the shift in timing of cash flows associated with expected payment of the ARO liability. As the expected timing to settle the liabilities was extended in 2011, the present value of the liabilities was decreased and, as a result, the Company reduced both the liability and capitalized asset by approximately $0.3 million in accordance with ASC Topic 410. Note 7 — Investment in Ecuador Property The Company has a 10% non-operating net profits interest in an oil and gas property in Ecuador (the “Santa Elena Property”).The Company accounts for this investment under the cost method and records its share of cash received or paid as other income or expense. Since the Company’s investment represents ownership of an oil and gas property, which is a depleting asset, the Company is amortizing the cost of the investment on a straight-line basis over the remaining term of the agreement which expires in May2016. 11 Below is a summary reflecting the Company’s loss from the investment in the Ecuador property for the three and six months ended June 30, 2012 and 2011, respectively, and the investment in the Ecuador property at June 30, 2012 and December 31, 2011, respectively. Three Months Ended June 30, Six Months Ended June 30, (in thousands) (in thousands) Distributions received from investment in Ecuador property $
